DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the RCE amendment filed on10/25/21.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 14-15, 16-19, 20, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eliash et al. (Eliash) US Patent application Pub No. 2019/0361625 in view of Jang et al. (Jang) US Patent Application No. 2015/0332780 and further in view of Cometti et al. (Cometti) US Patent Pub. No. 2016/0077753.
As to claims 1, 16, and 20, Eliash  discloses a memory device (Fig. 1 ref. 100)  comprising: a memory storage region (Ref. 130); a host interface (Ref. 140); and a 

Jang discloses wherein the P/E cycle metric is identified from a plurality of P/E cycle ranges (paras [0134] when a sensing temperature ST is in a first range R1_ST and the number of program-erase cycles PE is in a first range R1_PE. [0138] when a sensing temperature ST is in the second range R2_ST and the number of program-erase cycles PE is in a second range R2_PE greater than the first range R1_PE, and [0142] where a sensing temperature ST is in the third range R3_ST and the number of program-erase cycles PE is in the third range R3_PE greater than the second range R2_PE and Fig. 12) for the purpose of increasing data access reliability. 
One of ordinary skill in the memory art familiar with Eliash, and looking at Jang would have recognized that the memory access performance of Eliash would have been enhanced by including wherein the P/E cycle metric is identified from a plurality of P/E cycle ranges because it would increase data reliability and throughput.  The ability to increase the data reliability and throughput provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include wherein the P/E cycle metric is identified from a plurality of P/E cycle ranges. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the multiple respective memory trim values include wherein the P/E cycle metric is identified from a plurality of P/E cycle ranges as taught by Jang into the system of Eliash for the advantages stated above.

Jang also further discloses wherein the P/E cycle metric is identified (Fig. 12 R1_PE, R2_PE, & R3_PE and para [0134] when a sensing temperature ST is in a first range R1_ST and the number of program-erase cycles PE is in a first range R1_PE. [0138] when a sensing temperature ST is in the second range R2_ST and the number of program-erase cycles PE is in a second range R2_PE greater than the first range R1_PE, and [0142] where a sensing temperature ST is in the third range R3_ST and the number of program-erase cycles PE is in the third range R3_PE greater than the second range R2_PE), However, neither Eliash nor Jang specifically discloses wherein the P/E cycle metric is identified using a second plurality of status bits.
Cometti discloses wherein the P/E cycle metric is identified using a second plurality of status bits (para [0032] “The bias values may be indexed by wordline address (or page or block address) and memory cycle condition (e.g., a number or range of program/erase cycles, retention time, bit error rate (BER), or die temperature of a flash memory” bias values read on this limitation) for the purpose of increasing data access reliability. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the P/E cycle metric is identified using a second plurality of status bits as taught by Cometti into the combined system of Eliash and Jang for the advantages stated above.

As to claims 2 and 17, Eliash, Jang, and Cometti disclose the invention as claimed above.   Eliash further discloses Client Ref. No. 2019-0867.00/US44 Attorney Docket No. 303.197US1wherein the first plurality of status bits is 
Jang also further discloses Client Ref. No. 2019-0867.00/US44 Attorney Docket No. 303.197US1a temperature range of multiple temperature ranges and is associated with a temperature applicable to the region of the memory device (paras [0134] when a sensing temperature ST is in a first range R1_ST and the number of program-erase cycles PE is in a first range R1_PE. [0138] when a sensing temperature ST is in the second range R2_ST and the number of program-erase cycles PE is in a second range R2_PE greater than the first range R1_PE. [0142] where a sensing temperature ST is in the third range R3_ST and the number of program-erase cycles PE is in the third range R3_PE greater than the second range R2_PE)

As to claims 3 and 18, Eliash, Jang, and Cometti disclose the invention as claimed above.   Eliash further discloses  wherein the multiple temperature ranges include the following: a cold temperature range (para [0026] 0-20 degrees)  associated with a temperature range between a first threshold temperature value and a second threshold temperature value; a normal temperature range (para [0026]  21-40 degrees)  associated with a temperature 
Jung also further discloses  wherein the multiple temperature ranges include the following: a cold temperature range (Fig. 12 R1_ST (Cold)) associated with a temperature range between a first threshold temperature value and a second threshold temperature value; a normal temperature range (Fig. 12 R2_ST (Intermediate))  associated with a temperature range between the second threshold temperature value and a third threshold temperature value; and a hot temperature range (Fig. 12 R3_ST) associated with a temperature range between the third threshold temperature value and a fourth threshold temperature value (paras [0134] when a sensing temperature ST is in a first range R1_ST and the number of program-erase cycles PE is in a first range R1_PE. [0138] when a sensing temperature ST is in the second range R2_ST and the number of program-erase cycles PE is in a second range R2_PE greater than the first range R1_PE, and [0142] where a sensing temperature ST is in the third range R3_ST and the number of program-erase cycles PE is in the third range R3_PE greater than the second range R2_PE)

As to claim 4, Eliash, Jang, and Cometti disclose the invention as claimed above.   Cometti further discloses the second plurality of status bits is indicative of a P/E cycle range for the number of program-erase cycles performed by the memory device within 
Jang also further discloses wherein the P/E cycle metric is identified (Fig. 12 R1_PE, R2_PE, and R3_PE and paras [0134] when a sensing temperature ST is in a first range R1_ST and the number of program-erase cycles PE is in a first range R1_PE. [0138] when a sensing temperature ST is in the second range R2_ST and the number of program-erase cycles PE is in a second range R2_PE greater than the first range R1_PE, and [0142] where a sensing temperature ST is in the third range R3_ST and the number of program-erase cycles PE is in the third range R3_PE greater than the second range R2_PE).  

As to claims 8 and 19, Eliash, Jang, and Cometti disclose the invention as claimed above.   Eliash further discloses wherein the instructions, when executed by the processor, cause the processor to perform operations, comprising: detecting a current temperature applicable to the region of the memory device (para [0026] values for a set of trim parameters can be selected when temperature within the non-volatile memory device); identifying a temperature range of at least three temperature ranges within which the current temperature falls (para [0026]); and selecting the memory trim set from the multiple candidate memory trim sets based on the identified temperature range and the P/E cycle metric (paras [0026 and 0031]).  

As to claim 14, Eliash, Jang, and Cometti discloses the invention as claimed above.   Eliash further discloses wherein the memory storage region includes a NAND flash memory array (para [0018]), the NAND flash memory array including a number of blocks of memory cells organized into a number of physical pages (para [0019]).  
	
As to claim 15, Eliash, Jang, and Cometti discloses the invention as claimed above.   Eliash further discloses wherein the region of the memory device is a region including one or more of the memory cells, one or more of the blocks, one or more of the physical pages, or a combination thereof (para [0019]).  

As to claim 5, Eliash, Jang, and Cometti disclose the invention as claimed above.   
Jang further discloses a first P/E cycle range with the number of P/E cycles performed by the memory device ranging between a first threshold number of P/E cycles and a second threshold number of P/E cycles; a second P/E cycle range with the number of P/E cycles performed by the memory device ranging between the second threshold number of P/E cycles and a third threshold number of P/E cycles, and a third P/E cycle range with the number of P/E cycles performed by the memory device ranging between the third threshold number of P/E cycles and a fourth threshold number of P/E cycles. (Paras [0134] the number of program-erase cycles PE is in a first range R1_PE. [0138] the number of program-erase cycles PE is in a second range R2_PE greater than 

As to claim 6, Eliash, Jang, and Cometti disclose the invention as claimed above.   
Eliash further discloses wherein a number of the multiple temperature ranges and a number of the P/E cycle ranges are configured at manufacturing time of the memory device (para [0001] store for certain parameters). 
As to claim 7, Eliash, Jang, and Cometti disclose the invention as claimed above.   
Eliash further discloses wherein a number of the multiple temperature ranges and a number of the P/E cycle ranges are configured after the memory device is powered up (para [0031] updating the set of trim parameters).

Claims 9 and 10 are rejected under  35 U.S.C. 103 as being unpatentable over Eliash et al. (Eliash) US Patent application Pub No. 2019/0361625 in view of Jang et al. (Jang) US Patent Application No. 2015/0332780 and Cometti et al. (Cometti) US Patent Pub. No. 2016/0077753 and further in view of Pan et al. (Pan) US Patent No. 9,368,212.
As to claim 9, Eliash, Jang, and Cometti disclose the invention as claimed the above. However, neither Eliash, Jang, nor Cometti specifically discloses wherein the multiple respective memory trim values include a temperature coefficient value.

One of ordinary skill in the memory art familiar with Eliash, Jang, and Cometti and looking at Pan would have recognized that the memory access performance of Eliash, Jang, and Cometti would have been enhanced by including wherein the multiple respective memory trim values include a temperature coefficient value because it would increase data reliability and throughput.  The ability to increase the data reliability and throughput provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include wherein the multiple respective memory trim values include a temperature coefficient value. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the multiple respective memory trim values include a temperature coefficient value as taught by Pan into the combined system of Eliash, Jang, and Cometti for the advantages stated above.
 
As to claim 10, Eliash, Jang, Cometti and Pan disclose the invention as claimed above.  Pan further discloses wherein the multiple respective memory trim values include threshold voltage distributions for data writes, the threshold voltage distributions corresponding to the temperature coefficient value ((col. 9 lines 32-37).  

Claims 11, 12, and 13 are rejected under  35 U.S.C. 103 as being unpatentable over Eliash et al. (Eliash) US Patent application Pub No. 2019/0361625 in view of Jang et al. (Jang) US Patent Application No. 2015/0332780 and Cometti et al. (Cometti) US Patent Pub. No. 2016/0077753 and further in view of Darragh et al. (Darragh) US Patent Pub. No. 2016/0180959.
As to claim 11, Eliash, Jang, and Cometti disclose the invention as claimed the above. However, neither Eliash, Jang, nor Cometti specifically discloses wherein the multiple respective memory trim values include a program voltage step size of the memory device.
Darragh discloses wherein the multiple respective memory trim values include a program voltage step size of the memory device (para [0125] voltage or step size) for the purpose of increasing data access reliability. 
One of ordinary skill in the memory art familiar with Eliash, Jang, and Cometti and looking at Darragh would have recognized that the memory access performance of Eliash, Jang, and Cometti would have been enhanced by including wherein the multiple respective memory trim values include a program voltage step size of the memory device because it would increase data reliability and throughput.  The ability to increase the data reliability and throughput provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include wherein the multiple respective memory trim values include a program voltage step size of the memory device. 

 
As to claim 12, Eliash, Jang, Cometti, and Darragh disclose the invention as claimed above.  Darragh further discloses wherein the multiple respective memory trim values include a program pulse width (para [0125] pulse width) for writing to the memory device.  

As to claim 13, Eliash, Jang, Cometti, and Darragh disclose the invention as claimed above.  Darragh further discloses wherein the multiple respective memory trim values include one or more program verify voltage levels (para [0125] voltage level).  

Response to Arguments
Applicant's arguments filed on 10/25/2021 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 8-9 that the references not teaching wherein the temperature metric is identified using a first plurality of status bits and wherein the P/E cycle metric is identified using a second plurality of status bits has been fully considered but they are not persuasive.

Cometti further discloses wherein the P/E cycle metric is identified using a second plurality of status bits (para [0032] “The bias values may be indexed by wordline address (or page or block address) and memory cycle condition (e.g., a number or range of program/erase cycles, retention time, bit error rate (BER), or die temperature of a flash memory” bias values read on this limitation)

Therefore broadly written claims are disclosed by the references cited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG C KIM/Primary Examiner, Art Unit 2138